Citation Nr: 1316314	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  11-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability evaluation for lumbar spine degenerative changes, currently evaluated as 20 percent disabling. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to an increased disability evaluation for left lower extremity radiculopathy, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased disability evaluation for chronic sinusitis with right nasal obstruction, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, E.O., W.G., D.V.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to August 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) which granted a temporary total disability evaluation for the Veteran's lumbar spine degenerative changes under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a May 21, 2009, lumbar foraminotomy and microdiscectomy; effectuated the award for the period from May 21, 2009, to June 30, 2009; denied an evaluation in excess of 20 percent for that disability for the period on and after July 1, 2009; granted service connection for right lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; and denied increased evaluations for both the Veteran's left lower extremity radiculopathy and his chronic sinusitis with a history of nasal polyps. 

In January 2011, the Salt Lake City, Utah, RO recharacterized the Veteran's sinus disorder as chronic sinusitis with right nasal obstruction; increased the evaluation for that disability from noncompensable to 10 percent; and effectuated the award as of August 17, 2009 (the date of the Veteran's claim).  

In August 2011, the Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing was prepared and incorporated into the record.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion. 

The VLJ who conducted the August 2011 hearing is no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  To that end, the Veteran was provided the opportunity to request a hearing before another VLJ.  As no response was received within 30 days of that letter, the Board will proceed with adjudication of the issues on appeal.

These issues were previously before the Board in January 2012, to include the issue of entitlement to a total rating for compensation purposed based on individual unemployability (TDIU).  At that time, it was determined that further development was required prior to adjudication.  That development having been completed, the issues are properly before the Board for disposition.  Further, the Veteran's TDIU claim was granted by the RO in November 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 11, 2012, lumbar spine degenerative changes were not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  From May 11, 2012, lumbar spine degenerative changes were manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, but were not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

3.  During the entirety of the appellate period, right lower extremity radiculopathy was not manifested by moderate incomplete paralysis of the sciatic nerve.

4.  During the entirety of the appellate period, left lower extremity radiculopathy was not manifested by moderate incomplete paralysis of the sciatic nerve.

5.  During the entirety of the appellate period, chronic sinusitis with right nasal obstruction was manifested by 3-6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, but was not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Prior to May 11, 2012, the criteria for an increased disability evaluation for lumbar spine degenerative changes, evaluated as 20 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012). 

2.  From May 11, 2012,  the criteria for an evaluation of 40 percent for lumbar spine degenerative changes, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).

3.  The criteria for an increased, initial disability evaluation in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8520 (2012).

4.  The criteria for an increased, initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8520 (2012).

5.  The criteria for an increased disability evaluation for chronic sinusitis with right nasal obstruction, currently evaluated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.97, Diagnostic Code 6510 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Regarding his claim for entitlement to a disability evaluation in excess of 10 percent for right lower extremity radiculopathy, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, to include additional treatment records associated with the claims file pursuant to a January 2012 Board remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, following the January 2012 Board remand, the Veteran was afforded an additional VA examination to address each issue on appeal in May 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports are adequate to decide the claims addressed herein, as they were based on a thorough clinical evaluation including consideration of the Veteran's reported symptoms, and a full review of the record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Law and Analysis

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does establish distinct time periods in which the Veteran's lumbar disability resulted in symptoms which warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Lumbosacral spine with associated radiculopathy 

In the present case, the Veteran is currently service connected for lumbosacral strain, rated at 20 percent disabling.  The Veteran's disability has been rated under the provisions of Diagnostic Code 5242, which requires application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50


Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10


Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2012).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

With regard to the Veteran's radiculopathy claims, Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete, paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, and a 40 percent rating is assigned when incomplete paralysis is moderately severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012). 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2012).

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating for radiculopathy under Diagnostic Code 8520, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2012).

Turning to the medical evidence of record, the Veteran was afforded four VA examinations during the appellate period.  In December 2009, the Veteran reported chronic back pain which radiated to the left leg, in addition to numbness and pain in the first and second digits of the left foot.  Prior testing indicated that the Veteran suffered a disc herniation on the left side at L5-6, followed by a microdiscectomy performed in September 2003.  The Veteran indicated that his back pain worsened in 2008 without re-injury.  At that time, the Veteran also developed pain down the right leg to the right foot, as well as loss of sensation and weakness.  A February 2009 MRI indicated a lateral disc herniation at L5-6, and a second microdiscectomy was performed in May 2009.

At the time of the examination, the Veteran indicated that his low back pain was almost constant, at 5-7/10.  During flare-ups, the pain rises to 9/10, and he was incapacitated.  The Veteran no longer experienced pain past the knee on the right side, though he continued to have pain in the right thigh and buttock.  He reported occasional aching pain in the left leg, but did not experience the typical radiating pain since the first surgery.  He also reported nocturia and bladder urgency. There were no additional hospitalizations due to his lumbar spine disability, and no incapacitating episodes.

The Veteran was employed as a realtor, working for 3-4 hours 2-3 days per week.  He was capable of driving himself.  He indicated that he was working less due to persistent low back pain.

On examination, flexion was from 0-45 degrees, extension was from 0-15 degrees, and bilateral lateral flexion and rotation was from 0-15 degrees.  Pain was observed at the extreme end of each range, and the Veteran was able to proceed further with pain.  There was no change following repetitive motion, with no additional loss of motion due to pain, weakness, impaired endurance, fatigue, or incoordination.  Mild spasms of the paralumbar region were observed, and that area was mildly tender.  There was an 1.5 inch scar in the midline lumbar region, which was well-healed with no keloid formation, inflammation, or tenderness.

The neurological examination revealed strength of 5/5 in both legs with no muscle atrophy.  Tone in the legs was normal, as were reflexes.  The Veteran reported decreased pain and temperature sensation in the medical and lateral aspects of the right lower extremity, as well as decreased pain and touch sensation to the left foot.  
The Veteran was diagnosed with degenerative disc disease of the lumbar spine, as well as radicular symptoms associated with that diagnosis.

A progress note from the Veteran's private provider, dated in September 2010, noted that his back and left leg were bothering him worse than ever, but that spinal fusion was not recommended.

In December 2010, the Veteran was afforded an additional VA examination.  At that time, the Veteran reported continued, intermittent, burning sensations down each thigh with some numbness.  He noted that left-sided symptoms had returned earlier in the year.  August 2010 x-rays revealed spondylolisthesis at L3-4, and L4-5, retrolisthesis in the same area, and disc space narrowing at L3-4.  The Veteran's low back pain was again described as constant, to the level of 5/10, and aggravated by walking and carrying.  There was no indication of medically-prescribed bed rest, though it was noted that he often needed to lie down through the day, multiple days a week, due to his back pain.  

On examination, there were no spasms, though the entire lumbar spine was tender.  Flexion was to 55 degrees, extension was to 0 degrees, bilateral lateral flexion and rotation were to 20 degrees.  There was tightness and stiffness at the end of each range of motion.  Again, there was no change following repetitive motion.  There was no atrophy.  Sensory examination revealed subjective paresthesis in the bilateral thighs and feet.  He was diagnosed with lumbar intervertebral disc syndrome, with evidence of bilateral radiculopathy which was sensory in nature.

A February 2011 MRI revealed a disc bulge and foramenal stenosis at L2-3, bilateral facet hypertrophy at L3-4, a disc bulge, stenosis, and hypertrophy at L4-5, and severe spinal stenosis at L5-6.

The Veteran was afforded another VA examination in September 2011.  The Veteran reported constant low back pain, rated at 5/10 that flared to 8/10.  His spouse indicated that he was unable to walk for more than 1-2 minutes.  He described right-sided radiculopathy pain.  The Veteran used a wheelchair and crutches.

On examination, flexion was to 40 degrees, extension was to 0 degrees, bilateral lateral flexion was to 20 degrees, left lateral oration was to 20 degrees, and right lateral rotation was to 15 degrees.  There was pain at the end of each range.  Following repetition, extension was to 20 degrees, bilateral lateral flexion was to 15 degrees, and bilateral lateral rotation was to 20 degrees.  Flexion was unchanged.  Muscle atrophy was absent.  Lower extremity reflex was absent.  Sensation was decreased in each lower extremity, with mild to moderate pain.  

The Veteran's most recent VA examination was conducted in May 2012.  At that time, flexion was to 50, however objective evidence of pain was observed at 10 degrees.  Extension was to 10 degrees, with pain at 5 degrees.  Bilateral lateral rotation was to 10 degrees, with pain at the end of that range, and bilateral lateral rotation was to 25 degrees, with pain at 20 degrees.  The Veteran was not able to perform repetitive testing.  There was no muscle spasm, however gait was abnormal, as was the spinal contour.  Muscle strength was 4/5 in the lower extremities with a normal reflex and sensory examination.  Extremity pain was indicated as mild, at worst.

While VA and private treatment reports were reviewed in conjunction with the Veteran's claims, these reports do not demonstrate findings more severe than those documented above.

Prior to May 11, 2012, the evidence of record does not support an evaluation in excess of 20 percent for the Veteran's back disability.  During the three VA examinations conducted during this period, muscle spasm was denied and flexion, at worst, was from 0 to 40 degrees.  As flexion was greater than 30 degrees, to include after repetitive testing, a 20 percent rating is warranted, but no higher.  Further, ankylosis was not demonstrated at any point during this period.  While pain was noted, there was no additional limitation of motion, pain, weakness, fatigability, or incoordination following repetitive movement.  As such, a higher rating is not warranted per DeLuca criteria.

From May 11, 2012, the VA examination report demonstrates limitation of flexion to 50 degrees.  However, when considering the first objective evidence of pain per DeLuca, the Board notes that pain on flexion was observed by the May 2011 examiner at 10 degrees.  Viewing the evidence in the light most favorable to the Veteran, the Board has determined that a rating of 40 percent is warranted for this period, as flexion to 10 degrees is well below the 30-degree limit associated with the Veteran's current rating of 20 percent.  While there is no evidence of record to demonstrate muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or evidence of favorable ankylosis, upon affording all reasonable doubt in the Veteran's favor, his disability rating is nonetheless increased to 40 percent from May 11, 2012.  As the Veteran is not shown to suffer from unfavorable ankylosis of the entire thoracolumbar, the assignment of the next higher rating of 50 percent is not warranted.  Moreover, as there is no evidence of record to indicate that incapacitating episodes, requiring prescribed bed rest by a physician, occurred at any point, and no evidence of prescribed bed rest currently of record, the assignment of a 60 percent is not warranted as a result of the Veteran's intervertebral disc syndrome.

The Board has also considered whether the Veteran's neurological disabilities warrant a higher rating pursuant to Diagnostic Code 8520, for bilateral lumbar radiculopathy, during the appellate period.  Here, motor and sensory evaluations were consistently within normal limits, as was muscle strength.  While reflex was noted as "absent" in September 2011, reflexes were normal during examinations pre-dating and post-dating this finding.  Pain was consistently rated by VA examiners as mild to moderate in nature, and at times non-existent on objective testing.  Overall, the Board has determined that the Veteran's neurological disorders are properly rated at 10 percent disabling due to the consistently-normal neurological tests during the period in question.

Finally, the Board also notes that a separate evaluation for the Veteran's surgical scar was considered.  In December 2009, a 1.5 inch scar in the midline lumbar region, which was well-healed with no keloid formation, inflammation, or tenderness, was observed.  Subsequent examinations did not reveal any manifestations more severe than noted in 2009.  At no time was the scar found to limit the Veteran's range of motion.  As such, a separate evaluation is not warranted, as the Veteran's surgical scar is not noted to limit the range of motion of the Veteran's lumbar spine, is not adhered to the underlying tissue, is not painful upon examination, is not unstable, and does not cover an area of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 7804.  

Sinusitis

The Veteran's service-connected sinusitis has been evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510 (2012).  Under the General Rating Formula for sinusitis, a 10 percent evaluation is assigned with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   A 30 percent rating evaluation is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is evaluation is assigned with evidence of radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Per the Note to this Diagnostic Code, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6514 (2012).

Turning to the evidence of record, A December 2009 VA examination noted the Veteran's complaints of recurrent sinusitis.  He reported sinus congestion at least 2-3 times per year, associated with seasonal changes.  He also noted that he had last received antibiotics for this condition two years prior.  At that time, he developed a congestion in the frontal region, with frontal headaches, which persisted for 2-3 days.  He stated that he was not followed by an ear, nose, and throat specialist.

On examination, there was no evidence of post-nasal drip and external nares were patent.  There was no sinus tenderness.  He was diagnosed with occasional acute sinusitis.  However, the examiner determined that the Veteran's history was not consistent with chronic sinusitis.  Again, it was noted that the Veteran had not received antibiotic treatment in the prior two years, and instead treated flare-ups with decongestants and Flonase.

At the time of the next VA examination, provided in December 2010, the Veteran's history of sinusitis with nasal polyps was noted.  An x-ray completed in June 2010 indicated a partial ethmoidectomy on the right side with a sphenoid sinusotomy (with partial obstruction).  Chronic sinusitis, however, was not demonstrated.  The Veteran reported that he suffered from headaches approximately twice per month.  He further reported that he obtained antibiotics from his private provider every two weeks, however the examiner indicated that the Veteran was a very poor historian, and that this information could not be confirmed.  Although nasal congestion was on the right side, the Veteran reported that headaches were on the left.  He further reported that these headaches were not prostrating in nature.

On examination, a very large obstruction was present in the right nostril.  It was greater than 50 percent, almost 95 percent obstructing, and was consistent with the x-ray findings.  On the left side, there was minimal crusting with no obstruction.  He was ultimately diagnosed with a right nasal obstruction secondary to the ethmoid bone in the nasal passage, which was a residual of the in-service ethmoidectomy.  Other than that finding, there was no obvious chronic sinusitis.

A September 2011 statement from the Veteran's private provider noted that he used recurrent antibiotics to control his chronic sinusitis.  It was not clear, however, how often these were used, or whether this provider wrote the prescription.

The Veteran was next afforded a VA examination to address his claim in September 2011.  The Veteran reported that there was no change in his sinus condition since the prior examination, and that he had not used antibiotics to treat his disability for up to four years.  As such, chronic sinusitis was not found.  All other related disorders were denied.  The examiner instead diagnosed seasonal allergy rhinitis, managed by decongestants and Flonase.  Examination did not reveal an obstruction greater than 50 percent, nor a complete obstruction on one side.  Permanent hypertrophy of the nasal turbinates was shown, without nasal polyps.

Most recently, the Veteran was afforded a VA examination in May 2012.  The examiner diagnosed the Veteran with right nasal obstruction, status post-polypectomy, as well as chronic maxillary sinusitis.  Continuous medication was required to control the Veteran's symptoms, to include Dayquil and Nyquil.  The Veteran reported pain, discharge, purulent discharge, and crusting.  He further reported six non-incapacitating episodes over the prior six months.  Incapacitating episodes were denied.  As in prior examinations, conditions affecting the larynx and/or pharynx were denied.  Also not found were a deviated septum, tumors or neoplasms, or rhinitis.  

As noted above, the Veteran was assigned a 10 percent evaluation under Diagnostic Code 6510 for sinusitis, indicative of headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6514 (2012).  The assigned rating also takes into account the Veteran's right nasal obstruction due to ethmoid bone in the nasal passage.  Here, the Veteran has been diagnosed with recurrent sinusitis or chronic sinusitis, as well as other conditions such as allergic rhinitis, on several occasions during the appellate period.  Treatment records have demonstrated that the Veteran has been seen repeatedly for recurrent sinusitis with symptoms such as headaches, sinus pain and pressure, congestion, and infection.  With regard to the last point, the record does not demonstrate that the Veteran's sinusitis has required extensive antibiotic treatment.  While the Veteran stated, during the 2010 examination, that he received antibiotics for his disability every two weeks, this was not confirmed, and the examiner noted that the Veteran was a very poor historian.  While a note from the Veteran's provider indicated that the Veteran required recurrent antibiotic treatment, the record remains silent for incapacitating episodes (addressed below).  Prior and subsequent interviews indicated that the Veteran's use of antibiotics to treat his disability were sporadic at best, at times going for years without such medication.  Instead, the Veteran relied on decongestants and Flonase for relief of his symptoms.  

Further, he has never indicated that, in any particular 12-month period, he has suffered more than six non-incapacitating episodes.  He has consistently denied any incapacitating episodes.  As such, the Veteran's symptoms do not meet the criteria for a higher evaluation of 30 percent pursuant to Diagnostic Code 6510.  With regard to other applicable codes, the Veteran has consistently denied symptoms associated with the larynx of pharynx.  As to his diagnosis of rhinitis, he polyps have not been found on examination, and as such a 30 percent rating is not warranted pursuant to Diagnostic Code 6523.  Therefore, an evaluation in excess of 10 percent for the Veteran's sinus disability is not warranted at this time.

Conclusion

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities, to include his August 2011 Board hearing testimony.  At that time, he testified that his back and radiculopathy symptoms had gotten progressively worse.  He also noted that he was falling more, due to these symptoms, as they were affecting his balance.  He testified that his back pain was severe and chronic.  As to his sinus disability, he indicated that he took medication on two occasions.

In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such experiencing pain in the joints, radiating pain, or sinusitis complications.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  In addition, the Board points out that TDIU has been granted, and therefore the Veteran is compensated for his loss of work resulting from the claims decided herein.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In adjudicating the current appeal for a higher evaluation, save for that period from May 11, 2012 for the Veteran's lumbar disability, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Prior to May 11, 2012, entitlement to an increased disability evaluation for lumbar spine degenerative changes, currently evaluated as 20 percent disabling, is denied; from May 11, 2012, an evaluation of 40 percent, but no higher, is granted for degenerative changes of the lumbar spine, subject to the laws and regulations governing the award of monetary benefits.. 

Entitlement to an initial disability evaluation in excess of 10 percent for right lower extremity radiculopathy is denied. 

Entitlement to an increased disability evaluation for left lower extremity radiculopathy, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased disability evaluation for chronic sinusitis with right nasal obstruction, currently evaluated as 10 percent disabling, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


